The opinion of the court was delivered by
Redfield, J.
School District No. 15 in Georgia was created and organized in March, 1840. In March, 1858, this district was *350dissolved, by setting its territory to districts numbered 7 and 8, in said town. In Mai’ch, 1878, under an article in the warning, viz : “ Article No. 4. To see if the town will vote to re-organize the district formerly known as District No. 15 in said town,” the town voted to re-organize said district “formerly known as District No. 15.” Such former district had existed for near twenty years, with known and fixed boundaries. The town voted to re-organize it, i. e., to give it organism as a legal entity. It included certain lots of land specifically named, and such parts of three other lots as were owned by Alanson Blair in March, 1840 ; its boundaries were original lot lines, traced and marked in the original allotment of the town, and on the records of the town. That portion of lots 53, 54, and 55 which were owned by Alanson Blair will be presumed to have been defined by deeds on record in said town ; and capable of being easily traced. School districts are often formed by constituting certain farms and lots of land a school district. It would .work immeasurable mischief, if courts should hold that the school districts had had no organism or existence— that contracts providing for schools and taxes assessed to support them were void, because there was labor and difficulty in tracing the exact lines of the farms of which it was composed. The court strive to give effect to the vote of the town, and make it available to the end designed, rather than cipher, and strain a point to overturn it. These municipal divisions of the State are created to work out beneficial results to the people in education and other vital matters, to the well-being of the State ; and their acts should not be too sharply criticised. They are the language of plain men for practical purposes. And' we think the boundaries of this district could have been ascertained without great labor or uncertainty.
II. The act of the listers in placing the plaintiff and his property in the wrong district was ministerial, and not judicial, and could not give District No. 8 jurisdiction over the plaintiff; and although the listers would be liable for any wrong done to the plaintiff, yet, the tax against the plaintiff in District No. 8 was unauthorized, and the distraint of the plaintiff’s horse unlawful. Woodward v. Isham, 43 Vt. 123. Judgment affirmed.